Exhibit 10.41
(ALLIED WORLD LOGO) [y89629y8962900.gif]

December 1, 2010

John J. Gauthier
9 Farm Springs Road
Farmington, CT 06032
Re: Employment Agreement Amendment
Dear John:
     Reference is made to that certain employment agreement by and between you
and Newmarket Administrative Services, Inc., a Delaware corporation (the
“Company”), dated as of July 1, 2010 (the “Employment Agreement”).
     As you are aware, following the redomestication of Allied World Assurance
Company Holdings, Ltd’s jurisdiction of incorporation from Bermuda to
Switzerland, you will be required to work part-time in Switzerland. The purpose
of this letter is to formally amend the Employment Agreement to reflect your
responsibility to work part-time in Switzerland and to comply with certain other
provisions of Swiss law referred to below. Accordingly, the parties hereto
hereby agree as follows:

  1.   You shall be required to spend a minimum of 10% of your annual working
time in Switzerland subject to your receipt of any applicable Swiss work and
residence permits.     2.   You shall be reimbursed for your reasonable business
expenses incurred in carrying out your duties in Switzerland in accordance with
Section 7 of the Employment Agreement.     3.   Any applicable contributions for
AHV/IV/EO (federal retirement and survivors’/disability/income replacement
insurance), ALV (unemployment insurance), BVG (occupational retirement,
survivors’ and disability pension plans), UVG (accident insurance) and
applicable tax at source, payable by you in accordance with Swiss law, may be
deducted from your gross pay.     4.   By execution hereof, you and the Company
each hereby consent, in satisfaction of the requirements under Section 17 of the
Employment Agreement, to the execution of this letter.

     All other provisions of the Employment Agreement that are not addressed in
this letter shall remain unchanged and in full force and effect. To confirm your
agreement with this





--------------------------------------------------------------------------------



 



amendment to the Employment Agreement, please execute both copies of this letter
where indicated below and return one executed copy to me and retain one copy for
your files.
Sincerely,

          NEWMARKET ADMINISTRATIVE SERVICES, INC.
      By:   /s/ Scott A. Carmilani        Name:   Scott A. Carmilani       
Title:   Director        Agreed and accepted as of December 1, 2010:
      /s/ John J. Gauthier      John J. Gauthier           

- 2 -